IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43763

IN THE INTEREST OF: JOHN DOE, JR.              )
A Child Under Eighteen (18) Years of           )
Age.                                           )
                                               )
IDAHO DEPARTMENT OF HEALTH                     )   2016 Unpublished Opinion No. 427
AND WELFARE,                                   )
                                               )   Filed: March 9, 2016
       Petitioner-Respondent,                  )
                                               )   Stephen W. Kenyon, Clerk
v.                                             )
                                               )   THIS IS AN UNPUBLISHED
JOHN DOE (2015-24),                            )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Respondent-Appellant,                   )
                                               )
and                                            )
                                               )
ALICIA TORRERO/CASA                            )
                                               )
       Guardian Ad Litem-Respondent.           )
                                               )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Twin Falls County. Hon. Roger Harris, Magistrate.

       Judgment terminating parental rights, affirmed.

       Tim J. Williams, Twin Falls, for respondent-appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for petitioner-respondent.

       Jamie LaMure, Kimberly, for guardian ad litem-respondent.
                ________________________________________________

MELANSON, Chief Judge
       John Doe appeals from the magistrate’s judgment terminating his parental rights. For the
reasons set forth below, we affirm.



                                               1
                                                 I.
                                  FACTS AND PROCEDURE
       Shortly after a child’s birth, hospital staff reported concerns to the Department of Health
and Welfare about the parents’ abilities to care for the newborn child. Department workers went
to the hospital and met the parents, John and Jane Doe. At the hospital, the Department created a
voluntary safety plan with John and Jane, which included regular visits to the home. During
those visits, the workers observed numerous health and safety hazards.            Based upon the
conditions in the home, the child was declared in imminent danger on October 30, 2013, and was
placed in foster care. A case plan was developed to address neglect in the home and to help John
and Jane develop necessary skills to care for the child. On November 8, 2014, the Department
filed a petition for termination of John’s and Jane’s parental rights. A trial on the petition to
terminate occurred in June 2015. At the trial, the Department presented testimony and exhibits
recounting John’s and Jane’s failures to comply with the terms of their case plan. The testimony
indicated that John and Jane had made no improvement since the child’s removal from their
home. Thereafter, the magistrate issued a decision on October 30, 2015, terminating John’s and
Jane’s parental rights as to the child after finding clear and convincing evidence that they had
neglected the child and that termination was in the best interest of the child. John appeals.
                                                II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.             Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and


                                                 2
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982). See also I.C. § 16-2009;
In re Doe, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe, 143 Idaho at 386, 146 P.3d
at 652.
          On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).         The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. Doe v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. In re Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate’s
decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346, 144 P.3d
at 600.
          Idaho Code Section 16-2005 permits a party to petition the court for termination of the
parent-child relationship when it is in the child’s best interest and any one of the following five
factors exist: (a) abandonment; (b) neglect or abuse; (c) lack of a biological relationship between
the child and a presumptive parent; (d) the parent is unable to discharge parental responsibilities
for a prolonged period that will be injurious to the health, morals, or well-being of the child; or
(e) the parent is incarcerated and will remain incarcerated for a substantial period of time. Each
statutory ground is an independent basis for termination. Doe, 144 Idaho at 842, 172 P.3d at
1117.
                                                III.
                                           ANALYSIS
A.        Neglect
          John contends that the magistrate erred in finding that there was clear and convincing
evident that he had neglected his child. The magistrate found that John neglected the child, as
defined by I.C. § 16-2002(3)(b). That section defines neglect as situations in which the parent


                                                 3
has failed to comply with the case plan in a child protection case, the Department has had
temporary or legal custody of the child for fifteen of the most recent twenty-two months, and
reunification has not been accomplished by the last day of the fifteenth month in which the child
has been in the temporary or legal custody of the Department.
       The magistrate found that the child was in the custody of the Department for the entire
twenty months preceding the judgment terminating John’s parental rights.          The child was
removed from John’s custody on October 30, 2013. Testimony at the trial established that the
child remained in foster care continually until the magistrate’s decision terminating John’s
parental rights on October 30, 2015. Thus, the magistrate’s finding is supported by clear and
convincing evidence.
       In addition, the magistrate found that John failed to complete the terms of his case plan
despite having twenty months to do so. The plan required John to complete a number of tasks,
including completing a psychological evaluation; participating in marital counseling; completing
a domestic violence class; completing a parenting class; and maintaining a safe, stable, sanitary,
and drug and alcohol-free residence. It is uncontested that John did not complete several of the
tasks required under the case plan, despite having many counselors and social workers attempt to
provide services and training for John. Notably, there was evidence presented at trial that John
attended a domestic violence course, but did not make use of the information and continued to
exhibit angry behaviors; failed to complete an approved parenting class as required; and did not
consistently participate in the child’s medical appointments as required. Most importantly, John
did not maintain a safe, stable, sanitary, and drug and alcohol-free residence as reported by each
care provider who visited John’s residences over the twenty-month period. There was consistent
and overwhelming evidence presented by each care provider who testified at the trial that the
unsanitary and unsafe conditions of John’s residences never improved. Thus, the magistrate’s
finding that John failed to complete the case plan was supported by clear and convincing
evidence. Because there was clear and convincing evidence that John did not complete his case
plan, that the child was in foster care for the entire twenty months preceding termination, and
that reunification was not accomplished, the magistrate did not err in finding that John neglected
the child as defined in I.C. § 16-2002(3)(b).




                                                4
B.      Best Interest of the Child
        John also argues that the magistrate erred in concluding that termination was in the best
interest of the child. The magistrate explained:
        [John’s] history of having an unsanitary home, continuing safety hazards, and
        [his] demonstrated inability to internalize and practice safe parenting skills,
        threatens the child’s overall well-being if returned to [his] care such that this court
        concludes the child’s best interest is served by termination of [John’s] parental
        rights.
        As the magistrate further explained, based upon its experiences with John, “allowing
[him] additional time to try and gain the skills needed to reunite with [the child] would be
fruitless and the chances of [his] being successful is very remote.” The magistrate emphasized
that the child’s “need for permanency outweighs [John’s] desire to continue working a case
plan.” The record contains many reports from service providers that John showed very little, if
any, progress during the twenty-month period. The primary reason for the lack of progress was
John’s lack of effort and failure to engage with the service providers who attempted to help him
and Jane. Many service providers, who were in the home attempting to help John and Jane gain
the necessary skills to parent the child, reported that John often reported staying awake all night
playing video games and then slept during the day when the workers were at the house and while
the child was in the home on supervised visits. John’s lack of effort supports the magistrate’s
conclusion that allowing John additional time to complete his case plan was likely to be fruitless.
In the meantime, the child would have been in a state of limbo, lacking permanency and much
needed stability. Thus, there is clear and convincing evidence to support the magistrate’s finding
that it was in the best interest of the child to terminate John’s parental rights.
                                                  IV.
                                           CONCLUSION
        There was clear and convincing evidence that John neglected the child and that it was in
the best interest of the child for John’s parental rights to be terminated. Accordingly, the
magistrate’s judgment terminating John’s parental rights is affirmed. No costs or attorney fees
awarded on appeal.
        Judge GUTIERREZ and Judge HUSKEY, CONCUR.




                                                   5